Filed 4/14/22 P. v. Schiele CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C094487

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE020663)

           v.

 FREDERICK JAMES SCHIELE,

                    Defendant and Appellant.




         Appointed counsel for defendant Frederick James Schiele has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Our review of the record has disclosed that
although defendant’s plea deal called for dismissal of the balance of the charges, the trial
court failed to affirmatively dismiss those charges following defendant’s no contest plea
and sentencing. We will modify the judgment to address this oversight. Finding no other
arguable error that would result in a disposition more favorable to defendant, we affirm
the judgment as modified.



                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       The People’s October 29, 2018 felony complaint charged defendant with 18
counts of lewd and lascivious acts with a child under the age of 14 (Pen. Code, § 288,
subd. (a)—counts one through eighteen)1 and arranging a meeting with a child for the
purpose of committing a lewd act (§ 288.4, subd. (b)—count nineteen). It further was
alleged that in the commission of the section 288 counts, defendant had substantial sexual
contact with a person under 14 (§ 1203.066, subd. (a)(8)). On April 16, 2019, defendant
was held to answer as charged and the complaint was deemed the information.
       Thereafter, on May 20, 2021, defendant resolved this case by pleading no contest
to counts two through four, six, and eight through eleven. In exchange, he would receive
a prison sentence of 22 years and the remaining charges would be dismissed. The factual
basis for defendant’s plea was recited by the prosecution for the record and included that
defendant had placed his fingers to the victim’s vagina, kissed her with his tongue, placed
his penis to the victim’s vagina, placed his penis to the victim’s mouth, and placed his
mouth to the victim’s genitalia. Defendant had been dating the victim’s mother at the
time and “was essentially the victim’s stepfather.” The abuse continued almost every day
for over a year when the victim was between the ages of 10 and 11. It only ended when
the victim’s mother and defendant broke up. Defendant objected that he did not believe
that any of the complained of conduct had occurred before the victim was 11 years old,
but otherwise submitted on the facts as stated by the People.
       On June 22, 2021, the trial court sentenced defendant in accordance with the plea
agreement to an aggregate prison term of 22 years, comprised of eight years for count
two, plus two years consecutive for each remaining count. However, the court neglected
to orally dismiss the balance of the charges and strike the enhancement allegation.




1      Undesignated statutory references are to the Penal Code.

                                             2
Defendant was awarded 972 actual days plus 145 local conduct days, for a total of 1,117
days of custody credit. The court indicated it would strike the fines and fees “where . . .
able to do so” and imposed a $300 restitution fine. (§ 1202.4.)2
       Defendant timely appealed and obtained a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we
note the trial court’s failure to affirmatively dismiss the balance of the charges and strike
the enhancement allegation, even though the dismissal of these items is reflected in the
minute order documenting defendant’s change of plea, as well as the sentencing minute
order. We will modify the judgment to reflect the dismissal/striking of these items and
affirm the judgment as modified.
                                       DISPOSITION
       The judgment is modified to reflect the dismissal of counts one, five, seven, and
twelve through nineteen. The judgment is further modified to strike the enhancement



2      Although not orally imposed by the court at sentencing, defendant’s abstract of
judgment showed imposition of a $300 parole revocation restitution fine (§ 1202.45),
eight $40 court operations assessments (§ 1465.8), eight $30 conviction assessments
(Gov. Code, § 70373), and a $300 serious habitual offender fine, with $130 in penalty
assessments. Defendant’s appellate counsel filed two motions in the trial court for the
reduction of defendant’s fines and fees, resulting in the reduction of the restitution and
parole revocation restitution fines imposed from $300 to $280 and the striking of the
remaining fines and fees.

                                              3
allegation under section 1203.066, subdivision (a)(8). The judgment is affirmed as
modified.



                                                      KRAUSE               , J.



We concur:



      MAURO                , Acting P. J.




      HOCH                 , J.




                                            4